Citation Nr: 9926870	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period prior to February 21, 1996.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
April 1997.  The statement of the case was sent to the 
appellant in April 1997.  The substantive appeal was received 
in May 1997.  


FINDINGS OF FACT

1.  In an October 1996 rating decision, entitlement to basic 
eligibility for Chapter 35 benefits was established effective 
from June 30, 1994.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490 and an enrollment 
certification, VA Form 22-1999, for course work for the 
period of November 1995 to March 1997, were received on 
February 21, 1997.  


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant prior to February 21, 1996, as the 
claim therefor was received by the RO more than one year 
later.  38 U.S.C.A. §§ 3501, 3513 (West 1991); 38 C.F.R. 
§§ 21.3130(e), 21.4131(a) (1998), 64 Fed. Reg. 23769-
23773(May 4, 1999) (to be codified at 38 C.F.R. § 21.4131).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant, who was 
born in August 1977, is the son of the veteran.

In an October 1996 rating decision, entitlement to basic 
eligibility for Chapter 35 benefits was established effective 
from June 30, 1994.  In that rating decision, the veteran was 
granted a total schedular rating from June 30, 1994.  The 
total rating was found to be permanent.  The grant of basic 
eligibility for Chapter 35 benefits was based on the 
veteran's permanent and total rating.  

Thereafter, the appellant's original application for Chapter 
35 educational assistance benefits, VA Form 22-5490, was 
received in February 1997.  In addition, on that same date, 
the enrollment certification for course work for the period 
of November 1995 to March 1997, was received.

In the March 1997 decision letter, the RO granted the 
appellant Chapter 35 benefits effective February 21, 1996, 
which was one year prior to the receipt of his application 
and enrollment certificate for those benefits.  

Chapter 35 Dependents' Educational Assistance benefits are 
available to a child of a veteran if the eligibility criteria 
are met.  An eligible person is defined at 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1), as the child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated remained in effect.  In the 
October 1996 decision, the RO determined that eligibility for 
Chapter 35 benefits was established effective June 30, 1994.  
Therefore, the appellant contends that he is entitled to 
retroactive payment of educational benefits under Chapter 35, 
Title 38, United States Code for his pursuit of education for 
the period prior to February 21, 1996.  

In order to receive Chapter 35 educational benefits, the 
eligible person, if such person has attained legal majority, 
must file an application as prescribed by the Secretary.  38 
U.S.C.A. § 3513.  If an eligible person has attained the 
person's majority all references in Chapter 35 to parent or 
guardian shall refer to the eligible person.  38 U.S.C.A. 
§ 3501(b).  

The commencing date of the award of Chapter 35 will be the 
latest of the following dates: (1) Date certified by school 
or establishment under paragraph (b) or (c) of this section; 
(2) Date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. §§ 21.3130(e), 21.4131(a) (1998).  (The foregoing 
will hereinafter be referred to as the old criteria.)

The legal criteria specify that the commencing date of an 
award of Chapter 35 educational benefits was amended 
effective June 3, 1999.  64 Fed. Reg. 23772(May 4, 1999) (to 
be codified at 38 C.F.R. § 21.4131(d)(1)).  The legal 
criteria provides: if the award is the first award of 
educational assistance for the program of education, the 
commencing date of the award is the latest of: (i) the 
beginning date of eligibility as determined by § 21.3041(a) 
or (b), whichever is applicable; (ii) one year before the 
date of claim as defined under 38 C.F.R. § 21.1029(b); (iii) 
the date the educational institution certifies under 
paragraph (b) or (c) of this section; (iv) the effective date 
of the approval of the course, or one year before the date 
the VA receives the approval notice, whichever is later. (The 
foregoing will hereinafter be referred to as the new 
criteria.  

As noted, in the present case, the appellant's application 
for Chapter 35 educational assistance benefits and enrollment 
certification were received on February 21, 1997.  Since the 
appellant's application was received on February 21, 1997, he 
was only entitled to receive retroactive payment of Chapter 
35 benefits, effective to February 21, 1996, which was one-
year prior to the date of the receipt of the application.  
Neither the old or the new criteria is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than 
February 1997.  The appellant's argument is to the effect 
that he was unable to apply for Chapter 35 benefits prior to 
the determination that established that the veteran was 
entitled to a permanent and total disability rating.  The 
Board notes that there is no evidence that the appellant was 
precluded from filing a Chapter 35 application prior to 
February 21, 1997.  If the appellant had filed his claim for 
Chapter 35 benefits sooner, his claim would have been pending 
when the October 1996 rating decision was made.  

Thus, while the Board is sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the Court in Erspamer v. Brown, 
9 Vet. App. 507 (1996).  There is no basis under law, 
regulation, or case law to grant the appellant's claim to 
Chapter 35 before February 21, 1996.  Thus, his appeal for 
entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the pursuit of education for the period prior 
to February 21, 1996, must be denied.




ORDER

The appeal is denied.  






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

